United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1196
                                   ___________

Carol A. Fulbright; Luther Fulbright, *
                                      *
            Appellants,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Southern District of Iowa.
Des Moines City Housing Authority;    *
Bill Wilkens, Director; Marty Good,   *     [UNPUBLISHED]
Housing Coordinator; Tangela Weiss, *
Housing Supervisor; Rita Townsend,    *
Housing Coordinator,                  *
                                      *
            Appellees.                *
                                 ___________

                         Submitted: October 3, 2001
                             Filed: October 9, 2001
                                  ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Luther and Carol Fulbright appeal the district court’s order dismissing their
housing-discrimination action against the Des Moines City Housing Authority and
four of its employees. The Fulbrights failed to fulfill multiple discovery requests,
despite a court order to do so. Having carefully reviewed the record, we conclude the
district court did not abuse its discretion in dismissing the action, with prejudice,
under Federal Rule of Civil Procedure 37(b)(2)(C). Accordingly, we affirm. See 8th
Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT




                                       -2-